Name: Commission Regulation (EC) No 2531/97 of 16 December 1997 amending for the 14th time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  agricultural structures and production;  means of agricultural production;  Europe
 Date Published: nan

 L 346/70 | EN Official Journal of the European Communities 17 . 12. 97 COMMISSION REGULATION (EC) No 2531/97 of 16 December 1997 amending for the 14th time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas exceptional support measures for the market in pigmeat in the Netherlands were adopted by Commission Regulation (EC) No 413/97 (3), as last amended by Regula ­ tion (EC) No 2391 /97 (4), on account of the outbreak of classical swine fever in certain production regions in that country; Whereas, in view of the continuing veterinary and trade restrictions introduced by the Dutch authorities, the number of fattening pigs which may be delivered to the competent authorities should be increased, thereby permitting the continuation of the exceptional measures in the weeks to come; Whereas heavy pigs, slaughtered at present in the zones in which the commercial restrictions have been recently lifted, receive a reduced market price; whereas it is there ­ fore justified to introduce a ceiling for the aid for fatte ­ ning pigs weighing more than 140 kilograms, eligible for the aid provided for by Regulation (EC) No 413/97, in order to ensure an equal treatment of heavy pigs put on the market freely and heavy pigs under the said aid; Whereas the rapid application of exceptional market support measures is one of the means of combating the spread of classical swine fever; whereas it is therefore justi ­ fied to apply the provisions of this Regulation as from the date of its publication ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 413/97 is hereby amended as follows : 1 . the following paragraph 6 is added to Article 4: ' 6 . For fattening pigs weighing more than 140 kilo ­ grams on average, the aid can not be higher than the aid fixed pursuant to paragraph 1 for fattening pigs weighing 140 kilograms on average .'; 2 . Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1997 . For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ L 282, 1 . 11 . 1975, p. 1 . (2) OJ L 349, 31 . 12 . 1994, p. 105 . 0 OJ L 62, 4 . 3 . 1997, p. 26. 4) OJ L 330 , 2 . 12. 1997, p . 13 . 17. 12. 97 MENl Official Journal of the European Communities L 346/71 ANNEX 'ANNEX I Maximum number of animals from 18 February 1997: Fattening pigs 2 570 000 head Piglets and young piglets 3 800 000 head Very young piglets 2 700 000 head Cull sows 25 000 head'